21-30107-hcm Doc#50-6 Filed 04/21/21 Entered 04/21/21 12:11:29 Appendix Plaintiffs
                 Memorandum in Opposition to MSJ Pg 1 of 13
                                                                                                        FILED
                                                                               3rd JUDICIAL DISTRICT COURT
                                                                                             Dona Ana County
STATE OF NEW MEXICO                                                                         1/25/2021 1:32 PM
COUNTY OF DOÑA ANA                                                                        DAVID S. BORUNDA
THIRD JUDICIAL DISTRICT COURT                                                         CLERK OF THE COURT
                                                                                           Yessenia J. Canales


DENNIS CRIMMINS,                                       )
                                                       )
            Plaintiff,                                 )
                                                       )
v.                                                     )      Case No: D-307-CV-2020-01698
                                                       )      The Honorable James T. Martin
MICHAEL J. DIXSON,                                     )
PDG, INC., and PDG PRESTIGE INC.,                      )
                                                       )
            Defendants.                                )

              PLAINTIFF’S MEMORANDUM IN OPPOSITION TO DEFENDANTS’
                          MOTION FOR SUMMARY JUDGMENT

            Plaintiff Dennis Crimmins (“Plaintiff”), by and through his counsel of record, Casey S.

Stevenson of ScottHulse, PC files this Memorandum in Opposition to Defendants Michael J.

Dixson (“Dixson”), PDG, Inc., (“PDG”), and PDG Prestige Inc., (“PDG Prestige”) (collectively

“Defendants”)’s Motion for Summary Judgment (the “Motion”).

                                   PRELIMINARY STATEMENT

            The Defendants’ misconduct is extraordinary. This action was commenced because

Defendants breached a Settlement Agreement, a Forbearance Agreement, and failed to satisfy a

Judgment, all of which sought to put to bed litigation between the parties dating back to 2014.

That Defendants failed to satisfy the Judgment and breached the two agreements is only a sliver

of their wrongdoing. Defendants also made substantial misrepresentations, or errors of fact, i.e.,

they lied, when they entered into these agreements, including their intentions to pay the settlement

and their willingness to transfer property ownership to Plaintiff. Even worse, Defendants furtively

and fraudulently transferred properties to entities that they controlled for no equivalent value, all

while falsely telling Plaintiff that they still owned those same properties.



1195674.2
                                                                                                    YJC
21-30107-hcm Doc#50-6 Filed 04/21/21 Entered 04/21/21 12:11:29 Appendix Plaintiffs
                 Memorandum in Opposition to MSJ Pg 2 of 13



            Indeed, if such misrepresentations had not been made this action would not have been filed.

And, to be sure, if the properties had been transferred for any value at all we would have a different

motion for summary judgment before us – it is a simple defense (transfer for value), but one

Defendants do not have in all of their “wheeling and dealing.” Having been caught red-handed

by Plaintiff, one might expect some contrition. Instead, Defendants doubled down and blame

Plaintiff for their wrongdoing by alleging (incredibly and falsely) that Plaintiff knew about their

misdeeds all along. Of course, such knowledge, even if true, and Plaintiff denies it is, is not part

of the legal analysis in Defendants’ wrongdoing. The Defendants’ Motion is about blame shifting,

which, again, is not part of the legal analysis. Defendants have failed to meet their burden of proof.

            The premise of Defendants’ Motion is that they should suffer no consequences for any of

their malfeasance. Defendants attempt to achieve their goals by taking the Court down a path of

merriment and wonder. First, Defendants’ Motion —quite shockingly— fails to mention genuine

issues as to material facts present here. These disputed material facts include: (i) that Defendants

lied about their ownership interest in properties they offered Plaintiff as part of the agreements

mentioned above; (ii) that Plaintiff had knowledge about those fraudulent transfers; and (iii) that

Defendants fraudulently entered into the agreements at issue. Second, Defendants falsely state

that Plaintiff’s only remedy for breach of the agreements was entering the Judgment. The

Judgment is Plaintiff’s non-exclusive remedy for Defendants’ breach of one of those agreements.

And, of course, Plaintiff is entitled to collect that Judgment, which is what the present action seeks

– it is hardly a remedy to agree to judgment without the power to collect that judgment. Third,

Defendants falsely allege that Plaintiff’s fraud claim is based on post-Settlement Agreement

frauds. In fact, Plaintiff’s amended complaint references frauds committed before, during, and

after the execution of the agreements. Defendants have never been able to keep their story straight.




1195674.2                                            2
21-30107-hcm Doc#50-6 Filed 04/21/21 Entered 04/21/21 12:11:29 Appendix Plaintiffs
                 Memorandum in Opposition to MSJ Pg 3 of 13



Fourth, Defendants falsely claim that Plaintiff cannot sue based on those transfers because the

properties were fraudulently transferred before the 2019 Settlement Agreement.                                 Again,

Defendants, either through ignorance or willfully, do not understand the nature of a fraudulent

conveyance, i.e., one where a known claim persists but value is not given for a transferred asset.

Defendants’ judicial admissions throughout their motion make it painfully clear that they

intentionally deceived Plaintiff. And, Plaintiff claims that Defendants falsely told Plaintiff they

owned those properties and would transfer them to him, but of course, the only transfers were to

Defendants’ and without value – events that occurred before and during the execution of the

agreements.

            Finally, Defendants cite cases that have absolutely nothing in common with the case at bar.

Indeed, those cases highlight why summary judgment should be denied here.

            The above calls into question if Defendants are trying to mislead the Court into granting

summary judgment despite the existence of genuine issues of material fact. One charitable

explanation is that Defendants misread Plaintiff’s amended complaint or the agreements on which

it relies. In any event, material factual disputes exist, and as a result, summary judgment should

not be granted at this procedural stage.

                       RESPONSE TO DEFENDANTS’ MATERIAL FACTS

            Pursuant to Rule 1-056(D)(2) NMRA, Plaintiff responds to the facts described in

Defendants’ “Background” section of their Motion (Motion at 2).1

            1.     Plaintiff concedes there is no dispute to Defendants’ facts contained in ¶¶1-5.




1
          Defendants did not, as they must, provide “a concise statement of the material facts as to which [Defendants’]
contend a genuine issue does not exist. Rule 1-056(D)(2) NMRA. The only section of their Motion which presumably
sets forth facts is the “Background” section. Although, Defendants do not state that these are undisputed material
facts, Plaintiff will address them out of an abundance of caution.


1195674.2                                                  3
21-30107-hcm Doc#50-6 Filed 04/21/21 Entered 04/21/21 12:11:29 Appendix Plaintiffs
                 Memorandum in Opposition to MSJ Pg 4 of 13



            2.   Regarding ¶¶6-7, Plaintiff asserts that the Settlement Agreement speaks for itself

and to the extent that Defendants make any assertions that are not consistent with the Settlement

Agreement, Plaintiff disputes ¶¶ 6-7.

            3.   Plaintiff concedes there is no dispute to Defendants’ facts contained in ¶¶8-9.

            4.   Plaintiff disputes the facts contained in ¶10 to the extent they purport to assert that

Plaintiff’s fraud claims are solely based on the misrepresentations stated in ¶10.

            5.   Plaintiff denies ¶11 to the extent it alleges that Plaintiff filed an amended complaint

to avoid a ruling striking his claim for attorney fees.

                       PLAINTIFF’S UNDISPUTED MATERIAL FACTS

            1.   This case revolves around a Settlement Agreement and a Forbearance Agreement,

which Defendants entered into fraudulently. Amended Compl. ¶¶ 15, 17-18, 23-27.

            2.   The Settlement and Forbearance Agreements resolved a September 2014 lawsuit

between the parties. As part of these agreements, the parties agreed to a stipulated judgment (the

“Judgment”) to be entered by a court if Defendants breached the Settlement Agreement. Id. ¶ 15.

            3.   As part of the Settlement Agreement, Dixson represented that he would transfer

certain properties to Plaintiff if he could not make cash payments. Dixson made this offer in or

around November 2018 and continued to do so through the executing the Settlement Agreement

Id. ¶ 17; Crimmins Declaration.

            4.   Plaintiff entered into the Settlement Agreement relying, in part, on Dixson's

representation that he would transfer certain properties to Plaintiff upon default of the Settlement

Agreement. Crimmins Declaration.




1195674.2                                          4
21-30107-hcm Doc#50-6 Filed 04/21/21 Entered 04/21/21 12:11:29 Appendix Plaintiffs
                 Memorandum in Opposition to MSJ Pg 5 of 13



            5.     However, Dixson’s representations were false and fraudulent as he had already

caused those properties to be transferred to entities he controlled for no equivalent value. Amended

Compl. ¶¶23-33; Amended Compl., Exs. C, D, and E; Crimmins Declaration.

            6.     Plaintiff had no actual knowledge of these transfers. Crimmins Declaration.

            7.     Defendants effectuated these transfers to divest themselves of the assets they

represented to Plaintiff would satisfy the Judgment.          Amended Compl. ¶¶27-36; Crimmins

Declaration.

            8.     Defendants also made those transfers with actual intent to hinder, delay, and

defraud Plaintiff. Amended Compl. ¶33; Crimmins Declaration.

            9.     The entities which received the properties in question did so without any equivalent

value. Amended Compl. ¶34; Crimmins Declaration.

            10.    Entry of the Judgment is not the exclusive remedy available to Plaintiff if

Defendants breach the Settlement Agreement. Amended Compl., Ex. 1.

                               SUMMARY JUDGMENT STANDARD

            In evaluating the Defendants’ Motion, the Court should be mindful that all reasonable

inferences from the evidence must be made in favor of Plaintiff. Knapp v. Fraternal Order of

Eagles, 1987-NMCA-064, ¶ 7 106 N.M. 11, 738 P.2d 129. As a “drastic” measure, summary

judgment is to be used with “extreme caution.” Id. The standard of review for

a motion for summary judgment is whether there are any genuine issues of material fact and

whether the moving party is entitled to summary judgment as a matter of law.” Williams v. Cent.

Consol. Sch. Dist.,1998–NMCA–006, ¶ 7, 124 N.M. 488, 952 P.2d 978. Courts “examine the

whole record for any evidence that places a genuine issue of material fact in dispute.” Rummel v.

Lexington Ins. Co., 1997–NMSC–041, ¶ 15, 123 N.M. 752, 945 P.2d 970. “The party moving for




1195674.2                                           5
21-30107-hcm Doc#50-6 Filed 04/21/21 Entered 04/21/21 12:11:29 Appendix Plaintiffs
                 Memorandum in Opposition to MSJ Pg 6 of 13



summary judgment bears the burden of making a prima facie showing that no genuine issue of

material fact exists.” Hyden v. Law Firm of McCormick, Forbes, Caraway & Tabor, 115 N.M.

159, 163, 848 P.2d 1086, 1090 (Ct.App.1993).

                                                ARGUMENT

            A.      The Existence of Issues of Material Fact Precludes Summary Judgment

            At its core, several material facts are in dispute that renders summary judgment premature.

“Summary judgment is inappropriate when there are disputed material facts in the record.” Zamora

v. St. Vincent Hosp., 2014-NMSC-035, ¶ 24, 335 P.3d 1243, 1250 (internal citations omitted); Rule

1–056(C) (“The judgment sought shall be rendered ... if ... there is no genuine issue as to any

material fact.”); see also Parker v. E.I. Du Pont de Nemours & Co., 121 N.M. 120, 124, 909 P.2d

1, 5 (Ct.App.1995) (holding that “[a] fact is material for the purpose of determining whether a

motion for summary judgment is meritorious if it will affect the outcome of the case.”).

            Here, there are several genuine disputes of fact. First, is the issue at the heart of Plaintiff’s

fraud claims. Plaintiff maintains that Defendants entered into the agreements with fraudulent

intent. In ¶10 of Defendants’ Motion Defendants, rather gingerly, refute that. Defendants state

that Plaintiff alleges that Dixson represented that he would pay the settlement amounts or transfer

properties to Plaintiff. Either this fact is disputed or not, but by calling it into question, Defendants

lay bare why their Motion must fail. If the parties cannot agree about Defendants’ intent, then a

fact finder must decide the issue.

            Defendants also misrepresented their ownership in the properties before and when they

signed the agreements, another fact disputed by Defendants. See Crimmins Declaration. Equally

critical to Plaintiff’s claims, Plaintiff had no knowledge about those transfers until after the

agreements were signed.




1195674.2                                              6
21-30107-hcm Doc#50-6 Filed 04/21/21 Entered 04/21/21 12:11:29 Appendix Plaintiffs
                 Memorandum in Opposition to MSJ Pg 7 of 13



            Defendants counter that pursuant to NMSA 1978, §14-9-2, Plaintiff had constructive notice

of their fraud. That statutory reading flies in the face of established law. That statute’s notice

proscription providing notice to “‘all the world’ has been limited to mean those persons who are

bound to search the record, and it is to such persons only that the law imputes constructive notice.”

Romero v. Sanchez, 83 N.M. 358, 492 P.2d 140 (1971). Those bound to search record are generally

considered to only include purchasers and encumbrancers. Id. Plaintiff is neither. Even assuming

Plaintiff falls within the confines of NMSA 1978, §14-9-2 notice, courts have held that fraud

victims are not charged with record notice. Romero, 83 N.M. at 492. In cases, like here, where

one party claims the other had constructive notice of a fraud (alone a shocking argument), courts

have held that the issue constitutes a material fact. Id. (“[I]f, […] a reasonably prudent person in

the exercise of ordinary diligence would have made inquiry as to the state of the record, he is

chargeable with knowledge that such inquiry would have revealed from the time that it ought to

have been made. This raises a factual issue for resolution by the trier of the facts.”) (emphasis

supplied). Thus, at best, whether record notice defeats Plaintiff’s fraud claims remains a question

of fact that cannot be settled today.

            B.     The Settlement Agreement Does Not Preclude Fraud or Fraudulent Transfer
                   Claims

            Defendants ask the Court to dispense Plaintiff’s fraud and fraudulent transfer claims

because they relate to future events. Motion at 4. Defendants further claim that “the only

representation that Plaintiff can cite to are representations related to future events. Id. This is

patently incorrect.        Plaintiff’s Amended Complaint alleges that Defendants made false

representations about their present intentions, i.e., to comply with the terms of the agreements.

Moreover, Defendants’ reliance on Solomon v. Pendaries Properties, Inc., 623 F.2d 602, 604 (10th

Cir. 1980) is misplaced.



1195674.2                                           7
21-30107-hcm Doc#50-6 Filed 04/21/21 Entered 04/21/21 12:11:29 Appendix Plaintiffs
                 Memorandum in Opposition to MSJ Pg 8 of 13



             The Solomon court held that fraud claims could not extend to future promises made after

the operative contract was signed. Indeed, the portion quoted by Defendants confirms why the

case is inapposite: “[A] representation of future events is not actionable fraud except when there

is a misstatement of present intent.” Id. Here, Defendants misrepresented their intent when they

entered into the agreements. It is a classic case of fraud in the inducement. As a result, summary

judgment must be denied.

            C.     Plaintiff did not Waive Pre-Agreement Conduct Based on Fraud

            Defendants seek to escape liability claiming that Plaintiff waived Defendants bad acts that

pre-dated the Settlement Agreement. Motion at 6. In support Defendants tout Branch v. Chamisa

Dev. Corp., 2009-NMCA-131, ¶ 36, 147 N.M. 397, 405, 223 P.3d 942, 950 to support the notion

that Plaintiff waived fraud claims. Again the language of the case Defendants cite reveals why it

is inapposite. The Branch court’s holding rests on the fact that “the undisputed facts in the record

indicate that Branch knew Chamisa’s representations were questionable and his knowledge about

these facts imperfect and yet he went ahead with settlement anyway.” Id. Here, Plaintiff had no

knowledge that Defendants were lying to him. See Crimmins Declaration. And why would he?

Dixson told Plaintiff repeatedly that he owned the properties which he would transfer to Plaintiff

in case of nonpayment. Id. Similarly, why would Plaintiff question Defendants’ representation

that they would pay the settlement amounts? This argument, like the rest of Defendants’ Motion,

asks the court to forgive Defendants’ transgressions because Plaintiff should have known he was

being fooled. The Court should deny Defendants’ attempts to avoid inquiry into the facts of this

case and deny summary judgment as a result.

            D.     Entry of the Judgment is not the Exclusive Remedy Outlined in the Settlement
                   Agreement




1195674.2                                            8
21-30107-hcm Doc#50-6 Filed 04/21/21 Entered 04/21/21 12:11:29 Appendix Plaintiffs
                 Memorandum in Opposition to MSJ Pg 9 of 13



            Plaintiff’s third cause of action is for breach of three contracts: The Settlement Agreement,

the Forbearance Agreement, and the Judgment. Defendants argue that they cannot be held liable

for breaching those agreements because “Plaintiff cannot re-litigate a claim [..] for which there is

already a judgment in place.” Motion at 6. Plaintiff is not attempting to re-litigate prior claims. If

Defendants will agree to let Plaintiff execute on the transferred properties, or can show the assets

received for the transfer of the properties then this case could be resolved quickly. Plaintiff’s

claims relate to the breach of the payment agreements with Defendants, and fraud in execution of

those agreements, and transfer of properties with an intent to defraud creditors, not the 2014

litigation they resolve. As a result, claims that res judicata and merger apply are confused,

misguided, and wrong. It is a shame that Defendants would try to convince the Court otherwise.

            Moreover, none of the agreements limit Plaintiff’s remedies in case of a breach. Notably,

section 2 of the Settlement Agreement outlines the conditions that must be satisfied before Plaintiff

can enter the Judgment. Nowhere in Section 2 does it state that entry of the Judgment is the

exclusive remedy. And, the Stipulated Judgment, an agreement itself, calls for the collections of

attorney’s fees for its collection. That provision could have limited, or even excluded collection

of attorney’s fees, but it did not and Defendants should be bound by the terms of which they agreed.

Finally, Defendants suggest that their agreement to pay attorney’s fees is meaningless. But,

Defendants are unable to explain why that contract’s provision is unenforceable. Accordingly,

summary judgment should be denied.

                                        REQUEST FOR RELIEF

            For these reasons, Defendants’ Motion should be denied in its entirety, and Plaintiff should

be awarded any further or additional relief to which he may be justly entitled.


                                                  Respectfully submitted,



1195674.2                                            9
21-30107-hcm Doc#50-6 Filed 04/21/21 Entered 04/21/21 12:11:29 Appendix Plaintiffs
                 Memorandum in Opposition to MSJ Pg 10 of 13



                                             ScottHulse PC
                                             One San Jacinto Plaza
                                             201 E. Main Dr., Suite 1100
                                             El Paso, Texas 79901
                                             (915) 533-2493
                                             (915) 546-8333 (Telecopier)



                                             By:            /s/ Casey S. Stevenson
                                                     Casey S. Stevenson
                                                     Casey.Stevenson@ScottHulse.com
                                                     New Mexico State Bar No. 127736
                                                     Attorney For Plaintiff Dennis Crimmins


                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that he did cause the above instrument and its attachments
to be filed electronically with the Court and sent via first-class mail to the following opposing
counsel of record this 25th day of January 2021.

            David P. Lutz
            Martin & Lutz, P.C.
            P.O. Drawer 1837
            Las Cruces, NM 88004-1837
            dplutz@qwestoffice.net



                                                 /s/ Casey S. Stevenson
                                             CASEY S. STEVENSON




1195674.2                                       10
21-30107-hcm Doc#50-6 Filed 04/21/21 Entered 04/21/21 12:11:29 Appendix Plaintiffs
                 Memorandum in Opposition to MSJ Pg 11 of 13
21-30107-hcm Doc#50-6 Filed 04/21/21 Entered 04/21/21 12:11:29 Appendix Plaintiffs
                 Memorandum in Opposition to MSJ Pg 12 of 13
21-30107-hcm Doc#50-6 Filed 04/21/21 Entered 04/21/21 12:11:29 Appendix Plaintiffs
                 Memorandum in Opposition to MSJ Pg 13 of 13
